     Case 2:19-cv-00632-JAD-BNW Document 11 Filed 05/05/19 Page 1 of 3



 1   Robert M. Tzall, Esq.
     LAW OFFICES OF ROBERT M. TZALL
 2   1481 Warm Springs Road, Suite 135
     Henderson, Nevada 89014
 3   Telephone: (702) 666-0233
     Email: robert@tzalllegal.com
 4
     Yitzchak Zelman (YZ5857)
 5   MARCUS & ZELMAN, LLC
     701 Cookman Avenue, Suite 300
 6
     Asbury Park, New Jersey 07712
 7   Telephone: (732)695-3282
     Email: yzelman@MarcusZelman.com
 8
     Attorneys for Plaintiff Teresa Caserez
 9
10
                                  UNITED STATES DISTRICT COURT
11
                                          DISTRICT OF NEVADA
12

13    TERESA CASEREZ,                                   Case No.    2:19-cv-00632-JAD-PAL

14                       Plaintiff,                     JOINT NOTICE OF SETTLEMENT

15           vs.

16    CREDIT ONE BANK, N.A.,

17                           Defendant.

18          Counsel for the below signed parties hereby provide notice to the Court that Plaintiff Teresa
19   Caserez (“Plaintiff”), on the one hand, and Defendant Credit One Bank, N.A. (“Defendant”), on
20   the other hand, have reached an agreement in principle to settle all of Plaintiff’s claims against
21   Defendant pending in this action. The parties are working on finalizing the necessary material
22   terms, and anticipate that the performance of the terms of the settlement agreement will be
23   completed within sixty (60) days of the date of this notice. At that time, the parties would be
24   prepared to file a Stipulation and Order for Dismissal of the claims asserted against Defendant.
25

26

27

28
                                                               Case 2:19-cv-00632-JAD-BNW Document 11 Filed 05/05/19 Page 2 of 3



                                                           1          It is respectfully requested that the Court hold the Plaintiff’s Motion to Confirm the

                                                           2   Arbitration Award (ECF No. 2) and the Defendant’s Motion to Vacate the Arbitration Award (ECF

                                                           3   No. 4) in abeyance while the terms of the settlement are being finalized and resolved.

                                                           4
                                                                      Dated: May 1, 2019
                                                           5                                                LAW OFFICES OF ROBERT M. TZALL

                                                           6                                                By: /s/ Robert M. Tzall
                                                                                                            Robert M. Tzall, Esq.
                                                           7                                                ATTORNEYS FOR PLAINTIFF
                                                                                                            1481 Warm Springs Road, Suite 135
                                                           8                                                Henderson, Nevada 89014
                                                                                                            Telephone: (702) 666-0233
                                                           9                                                Email: robert@tzalllegal.com

                                                          10
                                                                                                            MARCUS & ZELMAN, LLC
                                                          11
                 3883 HOWARD HUGHES PARKWAY, SUITE 1100




                                                                                                            By: /s/ Yitzchak Zelman_______________
                                                          12                                                Yitzchak Zelman (YZ5857)
                                                                                                            ATTORNEYS FOR PLAINTIFF
Snell & Wilmer
                         LAS VEGAS, NEVADA 8 9169




                                                          13                                                701 Cookman Avenue, Suite 300
                                                                                                            Asbury Park, New Jersey 07712
                               (702)784-5200
                               LAW OFFICES




                                                          14                                                Telephone: (732)695-3282
                                    L.L.P.




                                                                                                            Email: yzelman@MarcusZelman.com
                                                          15
                                                                                                            Attorneys for Plaintiff Teresa Caserez
                                                          16

                                                          17                                                SNELL & WILMER, L.L.P.

                                                          18                                                By: /s/ Michael Paretti______________
                                                                                                            Michael Paretti, Esq.
                                                          19                                                Nevada Bar No. 13926
                                                                                                            3883 Howard Hughes Parkway
                                                          20                                                Suite 1100
                                                                                                            Las Vegas, Nevada 89169
                                                          21
                                                                                                            Attorneys for Defendant Credit One Bank, N.A.
                                                          22

                                                          23
                                                                    IT IS ORDERED that the parties shall have until July 5, 2019 to either file a
                                                          24    stipulation to dismiss with prejudice, or a joint status report advising when the
                                                                stipulation to dismiss will be filed.
                                                          25
                                                                   Dated: May 6, 2019
                                                          26                                                  _________________________________
                                                          27                                                  Brenda Weksler
                                                                                                              United States Magistrate Judge
                                                          28

                                                                                                               -2-
                                                               Case 2:19-cv-00632-JAD-BNW Document 11 Filed 05/05/19 Page 3 of 3



                                                           1                                    CERTIFICATE OF SERVICE

                                                           2          I, Robert M. Tzall, hereby certify that I have on this 1st day of May, 2019 filed a copy of
                                                           3   the foregoing Joint Notice of Settlement, through the Court’s CM/ECF system, which will serve an
                                                           4
                                                               electronic copy on counsel of record identified in the Notice of Electronic Filing.
                                                           5
                                                                                             /s/ Robert M. Tzall
                                                           6                                 Robert M. Tzall, Esq.
                                                                                             LAW OFFICES OF ROBERT M. TZALL
                                                           7                                 1481 Warm Springs Road, Suite 135
                                                                                             Henderson, Nevada 89014
                                                           8                                 Telephone: (702) 666-0233
                                                                                             Email: robert@tzalllegal.com
                                                           9                                 Attorney for Plaintiff

                                                          10

                                                          11
                 3883 HOWARD HUGHES PARKWAY, SUITE 1100




                                                          12
Snell & Wilmer
                         LAS VEGAS, NEVADA 8 9169




                                                          13
                               (702)784-5200
                               LAW OFFICES




                                                          14
                                    L.L.P.




                                                          15

                                                          16

                                                          17

                                                          18

                                                          19
                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                               -3-
